Citation Nr: 0108964	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-10 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1959 
to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating determination 
of the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).  

During the course of this appeal, the RO reduced the 
evaluation for the veteran's service-connected herpes simplex 
keratitis with stomo scarring and decreased visual acuity of 
the left eye from 30 to 10 percent.  The veteran appealed the 
reduction and requested that the 30 percent disability 
evaluation be restored.  In a December 1999 rating 
determination, the RO restored the veteran's 30 percent 
disability evaluation.  This decision constitutes a full 
grant of the benefits sought, and the issue of the propriety 
of the reduction is no longer before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (Fed Cir. 1997); see also AB v. Brown, 6 
Vet App 35 (1993) (holding that a veteran may limit the scope 
of his appeal).


REMAND

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  In 
accordance with the holding of the Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) in Karnas v. Derwinski, 1 Vet. App. 308 (1991), if a 
regulation changes after the claim has been filed but prior 
to the conclusion of the appellate process, the provision 
that is more favorable to the veteran applies.  See also 
VAOPGCPREC 3-2000.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  The regulation made no 
reference to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.

The Court has held that the diagnostic criteria for PTSD, 
whether based on the diagnostic criteria shown in the 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition, Revised (DSM-III-R), or the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV), cannot be read in a manner that imposes requirements 
over and above those included in 38 C.F.R. § 3.304(f).  

Therefore, a "clear diagnosis" of PTSD by a mental health 
professional, regardless of whether the diagnosis is based on 
DSM-III-R or DSM-IV, must be presumed to concur with the 
applicable diagnostic criteria for that disorder in terms of 
the adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. § 
3.304(f)). The change in the regulation was effective March 
7, 1997, the date of the Court's decision in Cohen.  
According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999). 

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborative evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis. 38 C.F.R. § 
4.125(a).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In March 1996, the veteran received an assessment of PTSD 
from a vet center.  It appears that the assessment may have 
been based on the veteran's experiences as a civilian 
employee of the Agency for International Development.  
Records from a VA mental health clinic dated in May 1996 show 
an impression of PTSD.  The stressors and symptomatology 
supporting that impression were not described.  The veteran 
was hospitalized at a VA facility in August 1998.  The 
diagnostic impressions included PTSD.  The veteran has not 
been afforded an examination to confirm the diagnosis of PTSD 
due to stressors experienced in service.  

It was reported in the admission report that his stressors 
were graphically depicted in his application for admission.  
The complete record of his hospitalization including the 
stressors reported in his application for admission and the 
discharge diagnoses, is relevant to the veteran's claim.  In 
the admission report, it was noted that the veteran had been 
receiving treatment at a vet center immediately prior to his 
admission.  The claims folder contains no vet center records 
for the period subsequent to 1996.

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The record contains correspondence between the veteran and 
the Central Intelligence Agency regarding his efforts to 
obtain supporting evidence of his stressors in Vietnam.  
Although this correspondence suggests that the veteran was 
provided with information by that agency, the complete 
responses do not appear to have been forwarded to VA.  The 
veteran has not been advised to submit these records.

The RO has contacted the Marine Corps Historical Center and 
the National Archives in order to obtain credible supporting 
evidence of the veteran's stressors.  In December 1997, an 
employee of the National Archives advised the RO to contact 
the Navy Records Officer in order to obtain additional 
information.  The claims folder does not show that the Navy 
Records Officer was contacted.  The National Archive employee 
also advised that before the Archive could conduct a search 
the veteran's Special Forces unit needed to be identified, 
and provided two addresses where additional information could 
be obtained.  It does not appear that these alternate sources 
were contacted or that the National Archive was provided with 
additional information.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for PTSD.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding records of VA 
treatment, including the complete records 
pertaining to his hospitalization in 
August 1998, and all vet center records.

3.  The RO should contact the veteran and 
request from him a complete, detailed 
description of all of the in-service 
events to which he attributes the PTSD.  
He should be asked to provide the dates 
and places of his military assignments, 
his specific duties at each location, and 
the events or experiences he found the 
most upsetting.  He should also be asked 
to describe the events in detail, 
including the date, place, and the names 
of other persons involved.  He should 
further be asked to furnish any 
information he received in response to 
his requests for information from the 
Central Intelligence Agency.

4.  The RO should request credible 
supporting information for the veteran's 
stressors through the sources suggested 
by the employee of the National Archives 
in her December 1997 letter, and from 
other sources identified by the RO.

5.  The veteran should be provided a 
psychiatric examination in order to 
determine whether he has PTSD as a result 
of in-service stressors.  The claims file 
and a copy of this remand must be made 
available to and be reviewed by the 
examiners in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as psychological tests, that are 
deemed necessary for an accurate 
assessment.

The examiners should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and examination findings provide 
a diagnosis for any pathology found.  If 
the evaluation results in a diagnosis of 
PTSD, the examiners should specify which 
stressors are sufficient to support the 
diagnosis of PTSD.

The examiners should also explain how the 
veteran's symptoms and stressor(s) meet 
the DSM diagnostic criteria for PTSD.  
The examiners should provide the complete 
rationale for all opinions given, and 
state in the report of the examination 
that the case file was reviewed in 
conjunction with the examination.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
to the extent possible.  If an 
examination is provided, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




